DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed June 1, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 6,706,277) in view Winston et al. (US 5,180,576). The rejection is maintained. Claims 5 and 8 are cancelled. 
Day et al. disclose confectionary compositions comprising a polyphosphate. The polyphosphate particle size, solubility and hardness properties confer a crunchy texture to the polyphosphate, and thus to the confectionery itself. The polyphosphate comprises 1 to 50% of the compositions (col. 6, lines 12-18).  It is preferred that the particulate polyphosphate form has a minimum particle size such that the particles are retained by a 0.1 mm mesh (100 micron), and most preferably a 0.2 mm mesh (200 micron) wherein the meshes are selected from the DIN 4188 mesh series (col. 6, lines 59-66). Furthermore, the particulate polyphosphate preferably has a maximum particle size such that it passes through most preferably a 0.4 mm mesh (400 micron) (col. 7, lines 1-10). The compositions are preferably formulated into pressed tablets (col. 8, lines 50-12). Anti-calculus agents include sodium tripolyphosphate and tetrasodium pyrophosphate (col.10, lines 52-65) and may comprise 0.1 to 7% by weight of the composition (incorporated by reference Gaffar et al. (US 5,094,844), col. 2, lines 55-66).  Bulk sweetening agents include sorbitol and comprises 10 to 80% by weight of the composition. Compressed tablets comprise a sodium polyphosphate, sorbitol and xylitol (polyols) (Example XIX). The composition may comprise materials that remove or bleach intrinsic or extrinsic stains on or in tooth surfaces. This meets the method of instant claim 7.
Day et al. differ from the instant claims insofar as it does not disclose the polyphosphates of claim 4 or the particle size of claim 8.
Winston et al. disclose compositions that may comprise tetrasodium pyrophosphate as an anti-calculus agent. The tetrasodium pyrophosphate decahydrate is salted out with mean particle sizes within the range of about 20 micrometers to 100 micrometers and with more than 90% of the particles, by count, having a particle size of less than about 200 micrometers in diameter and, preferably, with 90% of the particles, by count, having a particle size of less than about 150 micrometers. The small particles of the tetrasodium pyrophosphate decahydrate do not possess the gritty feel previously found objectionable in dentifrice formulations (col. 4, lines 1-13).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have used tetrasodium pyrophosphate with a particle size of less than 150 micrometers as the anti-calculus agent in the compositions of Day et al. motivated by the desire to use a size that does not possess the gritty feel previously found objectionable in dentifrice formulations. 

Response to Arguments
The Examiner submits that although the claims have been amended to recite transitional language “consisting”, the components following the language still encompass all the components of day. For instance, the claims recite “compression auxiliaries”. Various components may be encompassed by “compression auxiliaries”. Applicant asserts that Winston discloses sodium bicarbonate, fluoride ion sources and abrasive materials. However, sodium bicarbonate and abrasives may be considered “compression auxiliaries” because they are used in tablets. Further the description of “compression auxiliaries” disclosed by the instant specification  is “lubricant and the like”, which is broad. Therefore, consisting does not limit the claims to distinguish them from the combination of reference. Additionally, Winston was used to cure the deficiencies of Day because it taught the significance of particle size and not due to the addition of components. It is further submitted that the components used in Day, specifically the compressed tablets, also meet the limitations of the instant claims because the components of the tablets are encompassed by the components of the claims. The compositions of Day also do not comprise mineral salts.  Therefore, the rejection is maintained. 
Claims 1-4 and 6-7 are rejected. 
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEZAH ROBERTS/Primary Examiner, Art Unit 1612